DETAILED ACTION
This office action is in response to applicant’s filing dated September 25, 2019.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-9 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed September 25, 2019.  Acknowledgement is made of Applicant's amendment of claim(s) 1-9. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method for treating mitochondrial genetic diseases in a subject in need thereof comprising administrating to the subject a therapeutically effective amount of a PI3K inhibitor.
Group II, claim(s) 9, drawn to a method of screening a drug suitable for the treatment of mitochondrial genetic diseases comprising i) providing a test compound, ii) determining  the ability of said compound to inhibit the activity of PI3K, and based on results from the determining step, iii) identifying the test compound as a suitable drug.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For any one of Groups I or II elected, Applicant is further required to elect a single disclosed PI3K inhibitor compound such as from those listed in claims 3 or 4 (e.g. BYL719, Alpelisib) and a single disclosed mitochondrial genetic disease such as from those listed in claims 5-8 (e.g. Leigh Syndrome).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a PI3K inhibitor for treating mitochondrial genetic diseases, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Aboagye et al (US 2014/0294856 A1).  Aboagye teaches a method of treating a neuro-degenerative condition or an autoimmune disease in a patient needing such treatment comprising administering a pharmaceutical composition comprising an AKT inhibitor (claims 1 and 8), wherein the neuro-degenerative disease is Friedreich’s ataxia (claim 48) and the AKT inhibitor is LY 294002 (claim 38) and the phosphorylation of the two phosphorylation sites on AKT (which are critical for AKT activation) is inhibited by the selective PI3K inhibitor, LY29400 [0100].  Therefore, since the technical feature, i.e. a PI3K inhibitor for treating mitochondrial genetic diseases is taught by the prior art, the technical feature lacks novelty. As such the technical feature linking inventions of Groups I-II does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art.  Accordingly, the species are not so linked by the same or corresponding special technical feature as to form a single inventive concept.

	
	
Joint Inventors, Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628